Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
July 11, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00521-CR



                  IN RE EDWARD R. NEWSOME, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             179th District Court
                            Harris County, Texas
                          Trial Court Cause No. 441673

                       MEMORANDUM OPINION
      Relator Edward R. Newsome filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code §22.221; see also Tex. R. App. P. 52. Relator seeks to
challenge his 1986 conviction for unauthorized use of a motor vehicle, asserting
that he has newly discovered evidence. This court affirmed relator’s conviction in
1988, and the Texas Court of Criminal Appeals refused his petition for
discretionary review. See Newsome v. State, No. C14-87-00048-CR, 1988 WL
26430 (Tex. App.—Houston [14th Dist.] 1988, pet. ref’d) (not designated for
publication). Therefore, relator’s conviction is final.

      Only the Texas Court of Criminal Appeals has jurisdiction over matters
related to final post-conviction felony proceedings. Ater v. Eighth Court of
Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991). Relator asserts that he filed
a petition for writ of mandamus on or about May 20, 2013, in the Texas Court of
Criminal Appeals, but he has not been notified that his petition was received. He
also asserts that he filed a notice of appeal in the Texas Court of Criminal Appeals
on March 28, 2013, and no action has been taken.

      It appears that relator is seeking to compel action by the Texas Court of
Criminal Appeals. This court lacks jurisdiction to grant mandamus relief against
the Texas Court of Criminal Appeals. See Tex. Gov’t Code § 22.221(d).

      Accordingly, we dismiss relator’s petition for want of jurisdiction.


                                    PER CURIAM


Panel consists of Chief Justice Hedges and Justices Frost and Donovan.
Do Not Publish — Tex. R. App. P. 47.2.




                                           2